United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 20, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-41221
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GERARDO SOSA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:05-CR-499-1
                      --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Gerardo Sosa has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).     Sosa has filed a

response and a motion to proceed pro se.   Our independent review

of the record, counsel’s brief, and Sosa’s response discloses no

nonfrivolous issue for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.       See 5TH



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-41221
                                 -2-

CIR. R. 42.2.   The motion to proceed pro se is DENIED.   See

United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).